Case 1:19-cV-02834-AT Document 5 Filed 04/22/19 Page 1 of 2

WAIVER OF SERVICE OF SUMMONS

TO: STUART LICHTEN
Lichten & Bright, P.C.
387 Park Avenue South - 5th Floor
New York, New York lOOl6

l acknowledge receipt of your request that l waive service of
a summons in the action of Franklyn v. HMS Productions LLC, which
is case number 19 Civ. 2834 (AT) in the United States District
Court for the Southern District. l have also received a copy of
the complaint in the action, two copies of this instrument, and a
means by which l can return the signed waiver to you without cost
to me.

l agree to save the cost of service of a summons and an
additional copy of the complaint in this lawsuit by not requiring
that the entity on whose behalf l am acting be served with judicial
process in the manner provided by Rule 4.

The entity on whose behalf l am acting will retain all
defenses or objections to the lawsuit or to the jurisdiction or
venue of the court except for objections based on a defect in the
summons or in the service of the summons.

l understand that a judgment may be entered against the party
on whose behalf I am acting if an answer or motion under Rule 12 is
not served upon you within 60 days after April , 2019.

,_
:Z"/) "ZO/§' Ai./ §
Date Mario ieta, EngT"“
Satter ee Stephens LLP

Att rneys for HMS Productions LLC

 
 

Dutv to Avoid Unnecessarv Costs of Service of Summons

Rule 4 of the Federal Rules og Civil Procedure reguires certain
parties to cooperate in saving unnecessary costs of service of the
summons and complaint. A defendant who, after being notified of an
action and asked to waive service of a summons, fails to do so will
be reguired to bear the cost of such service unless good cause be
shown for its failure to sign and return the waiver.

lt is not good cause for a failure to waive service that a party
believes that the complaint is unfounded, or that the action has
been brought in an improper place or in a court that lacks
jurisdiction over the subject matter of the action or even its
person or property. A party who waives service of the summons
retains all defenses and objections (except any relating to the
summons or to the service of the summons), and may later object to

Case 1:19-cV-O2834-AT Document 5 Filed 04/22/19 Page 2 of 2

the jurisdiction of the court or to the place where the action has
been brought.

A defendant who waives service must within the time specified on
the waiver form serve on the plaintiff's attorney a response to the
complaint and must also file a signed copy of the response with the
court. If the answer or motion is not served within this time, a
default judgment may be taken against the defendant. By waiving
service, a defendant is allowed more time to answer then if the
summons has been actually served when the reguest for waiver of
service was received.

